                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


JESSE LISERIO, EMMA LISERIO,                      §
                                                  §
                   Plaintiffs,                    §                 SA-19-CV-01486-JKP
                                                  §
vs.                                               §
                                                  §
NEWREZ LLC,                                       §
                                                  §
                   Defendant.                     §

                                     SHOW CAUSE ORDER

       Before the Court is the above-styled cause of action, which was referred to the

undersigned for all non-dispositive pretrial matters [#4]. On this day, the Court held an initial

pretrial conference. Counsel for Plaintiff failed to appear. The record reflects that Plaintiffs’

counsel was aware of the pretrial conference, as he conferred with defense counsel on the

parties’ Rule 26(f) report [#7]. The record also reflects that Defendant has a Motion to Dismiss

on file [#6], the response to which is due today. To date, Plaintiffs have not filed their response

with this Court or served a response on Defendant. Additionally, Plaintiffs’ counsel was sent a

letter on December 27, 2019, directing him to apply for admission to the Western District of

Texas [#3]. Plaintiffs’ counsel has not complied with this directive. According to the records of

the Western District, Plaintiffs’ counsel has two previous pro hac vice admissions; therefore, to

proceed in this case, he is required to apply for admission to this Court. In light of these facts,

       IT IS HEREBY ORDERED that Plaintiffs’ counsel SHOW CAUSE on or before

March 6, 2020 why this case should not be dismissed for failure to comply with court orders and

for want of prosecution or why Defendant’s motion to dismiss should not be granted as

unopposed under this Court’s Local Rules.
IT IS SO ORDERED.

SIGNED this 27th day of February, 2020.




                           ELIZABETH S. ("BETSY") CHESTNEY
                           UNITED STATES MAGISTRATE JUDGE
